                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

JIMMIE C. GARDNER,

          Plaintiff,

v.                                 Civil Action No. 2:17-cv-03934

KANAWHA COUNTY COMMISSION;
and KANAWHA COUNTY PROSECUTING
ATTORNEY, in his official
capacity;

          Defendants.


                                 ORDER


          Pending is defendants Kanawha County Commission

(“KCC”) and Kanawha County Prosecuting Attorney’s (“Prosecuting

Attorney”) motion to stay, filed November 26, 2019.


          The defendants wish to stay all proceedings and

current deadlines pending the court’s resolution of KCC’s motion

for relief from the order denying its motion to dismiss and the

Prosecuting Attorney’s motion for leave to file an amended

answer and to file an additional motion to dismiss.    In its

December 5, 2019 order, the court denied KCC’s motion for relief

from the order denying its motion to dismiss and the Prosecuting

Attorney’s motion for leave to file an amended answer, and the

court granted the Prosecuting Attorney’s motion for leave to

file an additional motion to dismiss solely addressing the
Eleventh Amendment issue.   Although these motions are no longer

pending, the Prosecuting Attorney filed the additional motion to

dismiss on December 27, 2019.    The motion has since been fully

briefed, it is ripe for review, and its resolution, if favorable

to the Prosecuting Attorney, may also resolve the claim against

KCC.


       Federal Rule of Civil Procedure 26(c) provides pertinently

as follows:


       The court may, for good cause, issue an order to
       protect a party or person from . . . undue burden or
       expense, including one or more of the following: (A)
       forbidding the disclosure or discovery; [or] (B)
       specifying terms, including time and place . . . for
       the disclosure or discovery[.]


Fed. R. Civ. P. 26(c)(1)(A), (B).     The Rule vests the court with

discretion to stay discovery in advance of deciding a pending

dispositive motion.    See Thigpen v. United States, 800 F.2d 393,

396-97 (4th Cir. 1986) (“Nor did the court err by granting the

government's motion under Fed. R. Civ. P. 26(c) to stay

discovery pending disposition of the 12(b)(1) motion. . . .

Trial courts . . . are given wide discretion to control this

discovery process . . . .”).    In exercising its discretion to

grant a stay, a court “must weigh competing interests.”     Landis

v. North American Co., 299 U.S. 248, 254-55 (1936).     This court

considers three factors when determining whether to grant a


                                  2
motion to stay: “(1) the interests of judicial economy;

(2) hardship and equity to the moving party if the action is not

stayed; and (3) potential prejudice to the non-moving party.”

White v. Ally Fin. Inc., 969 F. Supp. 2d 451, 462 (S.D. W. Va.

2013) (quoting Tolley v. Monsanto Co., 591 F. Supp. 2d 837, 844

(S.D. W. Va. 2008)).


           The additional motion to dismiss raises a potentially

dispositive legal issue, the resolution of which may obviate the

need for or limit discovery in this case.   It does not appear

that the plaintiff will suffer any significant prejudice in

delaying the proceedings until that time.


           Having considered the applicable factors, the court

ORDERS that defendants’ motion to stay be, and it hereby is,

granted.   It is further ORDERED that this action be, and it

hereby is, stayed pending the further order of the court.


           The Clerk is directed to forward copies of this order

to all counsel of record and to any unrepresented parties.


                                 ENTER: March 12, 2020




                                 3
